Case 1:20-cv-01022-RRM-SA Ee SAU OF SERVICE 06/10/20 Page fii ta Aa 1

 

 

 

COunT: pee
United States District Court Eastem District Of New York Se eae Se
LPLAINT FFP ETIOOME

 

STRIKE 3 HOLDINGS, LLC

 

DEF EWO ANT/RE SPOMDE NTTS}

JOHN DOE INFRINGER IDENTIFIED AS USING IP ADDRESS 24.191.194.213

 

DOCUMENTS.

SUMMONS AND COMPLAINT FOR COPYRIGHT INFRINGMENT, EXHIBITS

 

 

 

New York 58:
Melissa Bondi , the undersigned, being duly swom, deposes and says:

On 06/08/2020 at 4:57 PM, deponent served the aforementioned documents on CHAD PLAINES at 50
PAERDGAT 2ND ST., APT. 2, BROOKLYN, NY 11236 in the manner Indicated below:

 

MANNER OF SERVICE.

Deponent made prior attempts to effect personal service upon the said at the aforementioned address to
Wit: 06/05/2020 at 7:41 PM, 06/06/2020 at 9:14 AM, 06/08/2020 at 4:57 PM. That personal service could
not be made with due diligence upon the said and therefore deponent on 06/08/2020 at 4:57 PM at the
aforementioned address, served a true copy of the aforementioned document(s) herein upon the said , CHAD
PLAINES by affixing same to the door of , said residence, and on 06/10/2020 deponent completed service
ecenng 1 copy(s) of the above described papers in a post paid, property addressed envelope in an

icial repository under the exclusive care and custody of the United States Post Office in the State of
New York addressed to the , CHAD PLAINES at the above address with the envelope marked PERSONAL AND
CONFIDENTIAL not indicating on the outside thereof, by return address or otherwise that said notice is
from an attorney or concerns an action against the.

Service Comments:

 

DESCRIPTION OF FEION SPOREN TOTAPERS LEFT RTH:

 

 

 

Sworn to and subscribed before me on

I M lakls
Rey Public. state of New York, County of Queens
Notary No.: 01MA6367740

Commission Expires November 27, 2021

Melissa Bondl

Licen 2055105-DCA

VU gy

wt My
NOVE Magy
SO ROTARE AG
SO eo Pe
S>-'NO 01Ma6367740. AS
ST! queens county 1 = GSS#: 20200605131447
= COMM EXP | =

11-27-2021 VS

“ oa, Py =

49x PUBS

4, x
“My, OF nen yw

 

i
GUARANTEED SUBPOENA SERVICE, INC.. License # 0994591, 2009 MORRIS AVENUE, UNION, NJ, 07063 - Tel: 908-687-0056 - Fax: 908-688-0885

THE ATKIN FIRM, LLC, 55 MADISON AVENUE, MORRISTOWN, NJ 07960

 
